Citation Nr: 0637729	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right sided 
numbness.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served a period of active duty from January 1997 
to September 2001. 

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision rendered by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A Travel Board hearing was scheduled in May 2005.  In a May 
2005 statement, the veteran's representative requested to 
have the hearing rescheduled due to the veteran's medical 
condition.  Thereafter, a Travel Board hearing was 
rescheduled in September 2005.  The veteran also failed 
without explanation to report to that hearing.  Her request 
for a hearing before a member of the Board is therefore 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

The issue of entitlement to service connection for a right 
wrist disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As a final matter, in her March 2004 substantive appeal (VA 
Form 9, Appeal to Board of Veterans' Appeals), the veteran 
stated that she was treated for human papilloma virus (HPV) 
during active service and was also currently receiving 
treatment for this same disability.  This claim is referred 
to the RO for proper action.  


FINDINGS OF FACT

1.  Right sided numbness is not related to events, disease, 
or injury during military service.

2.  Objective medical findings do not show any current 
residuals of a left wrist disability.

CONCLUSIONS OF LAW

1.  Right sided numbness was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The veteran does not have current residuals of a left 
wrist disability that were incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in November 2001 and September 2003 from VA issued by the RO 
met the four notice requirements specified in Pelegrini.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated her service connection claims.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notice was harmless error.  The content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran's 
claims were readjudicated in the March 2004 statement of the 
case (SOC) issued by the RO.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, the 
Board finds no defect in notice that results in any prejudice 
to the veteran.  Moreover, the veteran has not shown or 
alleged any prejudice in the content of the notice concerning 
these issues.

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA treatment records have been obtained 
and associated with the file.  In this case, there is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  VA medical examinations were obtained to evaluate 
the veteran's claimed disabilities in January 2002 and May 
2003.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate her claims.  38 C.F.R. 
§ 3.159(d) (2006).

The Merits of the Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I.  Entitlement to Service Connection for Right Sided 
Numbness

The veteran contends that she has numbness and weakness in 
her right upper and lower extremities as a result of an in-
service spinal tap performed in 1998.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

Service medical records dated in September 1998 show that the 
veteran was treated for a severe headache with muscle 
weakness, slurred speech, right pronator drift, and slight 
right facial droop.  A September 1998 emergency room note 
listed an impression of headache with neurological deficit.  
It was further indicated that the veteran underwent medical 
procedures including a spinal tap (removal of spinal fluid) 
and a blood patch (blood injected into epidural space).  
Additional treatment notes dated in September 1998 showed 
treatment for post lumbar puncture cephalgia as well as 
showed negative contrast CT scan test results and a normal 
MRI of the veteran's head.

In a March 1999 service treatment record, an examiner noted 
that the veteran had a complicated history of right sided 
parathesias and twitching but had negative test results after 
full workup concerning this symptomatology.  The examiner 
reported an unclear assessment of the veteran's medical 
problems as well as listed a notation to rule out diabetes 
mellitus vs. thyroid vs. panic attacks.  Complaints of right 
sided numbness were again noted in an October 1999 service 
treatment note.  The examiner listed an assessment of daily 
headaches, mixed type with some migraine features.  

A March 2001 Medical Evaluation Board report listed diagnoses 
of classic migraine headaches; low back pain; mild and 
intermittent right sided action tremor; and history of 
subjective right sided tingling and paresis.  The examiner 
noted that the veteran's odd complaints in some ways resemble 
multiple sclerosis but indicated that the right sided tremor 
did not appear to be a disabling issue.  While the veteran 
reported intermittent tingling and weakness of her right 
side, the examiner noted that he could not confirm a 
definitive diagnosis of those symptoms.  

A January 2002 VA neurological disorders examination report 
listed diagnoses of tension headaches, chronic cervical 
strain, and chronic lower back strain.  During the 
examination, the veteran denied experiencing numbness in her 
extremities but indicated that she had intermittent tingling 
feelings in both feet.  The veteran also detailed that her 
right leg gives out at times and that she had occasional 
tremors of the right hand.  Examination findings were listed 
as full motor strength except in the right lower extremity 
and subjective decreased sensation to pinprick and light 
touch in the right upper extremity, right leg, and right 
foot.  

A January 2002 VA spine examination report noted subjective 
complaints of intermittent numbness and weakness in the right 
upper and lower extremities.  Physical examination findings 
yielded not objective medical findings of a disability 
manifested by right sided weakness and numbness.  The 
examiner noted that the veteran's deep tendon reflexes were 
equal and active.  Additional findings were noted as good 
hand grip; no sensory loss to pinprick in all four 
extremities; and good foot and toe power.  Thereafter, the 
examiner listed a diagnosis of conversion reaction in the 
report.  

VA treatment records dated between January 2002 and September 
2003 show that the veteran continued to complain of 
occasional numbness in her right upper and lower extremities.  
After no objective evidence of neurological dysfunction was 
found, the veteran underwent an MRI of the brain in March 
2002.  A May 2002 VA treatment note indicated that the 
veteran had right (dominant) hemiparesis without apparent 
etiology.  A March 2003 VA treatment record noted that the 
veteran had not been evaluated for her neurological 
complaints since an April 2002 work up for multiple sclerosis 
was incomplete.  A May 2003 treatment note showed an 
assessment of back pain, possible cluster headaches, and 
possible multiple sclerosis.  An additional May 2003 VA MRI 
of the brain revealed congenital asymmetry of the brain.  
However, the examiner indicated in his assessment that there 
was a previous tentative diagnosis of multiple sclerosis but 
few concrete findings.  It was further noted that the 
veteran's entire clinical picture was possibly consistent 
with a somatization disorder.  

A May 2003 VA spine examination report listed diagnoses of 
lumbosacral strain, chronic neck pain, and mild C3-C5 disc 
disease.  The examiner stated that evidence of record did not 
support the conclusion that the veteran has right sided 
numbness and facial droop as a result of a spinal tap 
performed during active service.  The examiner specifically 
indicated that he agreed with the January 2002 VA examiner's 
opinion and noted that the veteran's parathesia, headache, 
and weakness in upper and lower right extremities were due to 
"convulsion reaction".  
In the May 2003 VA neurological disorders examination report, 
the examiner noted that the veteran's March 2002 VA MRI of 
the brain showed mild symmetry of the brain with midline 
shift from left to right that was probably developmental in 
nature rather than from pathological process.  Thereafter, 
the examiner listed a diagnosis of residuals of old right 
hemiparesis and noted that the exact etiology of the 
veteran's disability was unclear.  A July 2003 VA treatment 
note showed continued complaints of right leg numbness.  The 
examiner indicated that the examination was not entirely 
physiological but noted some subtle signs of myelopathy.  

Many treatment providers in the evidence of record have noted 
the veteran's complaints of right sided numbness and weakness 
but specifically stated that there were no objective medical 
findings of a neurological or orthopedic disability 
manifested by those subjective complaints.  The Board notes 
that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

However, additional evidence of record shows that the 
veteran's subjective complaints of right sided numbness have 
been diagnosed as right hemiparesis or myelopathy.  Examiners 
in January 2002 and May 2003 VA examination reports 
attributed the veteran's right sided numbness to a 
psychiatric disability, specifically identified as conversion 
reaction.  Unfortunately, there is no competent medical 
evidence in support of this claim.  "Competent medical 
evidence" is evidence that is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a) (2006).  None of the competent medical evidence of 
record has shown that any of these diagnosed disabilities, 
including hemiparesis, myelopathy, or conversion reaction, 
were incurred in or aggravated by active service.  In fact, 
multiple VA treatment providers have indicated that the 
etiology of the veteran's subjective complaints was unclear 
or hard to define.

The Board has considered the veteran's written statements 
submitted in support of her contentions that she has current 
right sided numbness as a result of a spinal tap performed 
during active military service.  The veteran's statements do 
not establish a nexus between the claimed disability and 
events during her military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In this case, competent medical evidence of record does not 
show that the veteran's claimed disability of right sided 
numbness is related to her period of active service.  
Consequently, entitlement to service connection for right 
sided numbness is not warranted, as objective medical 
findings of record do not show any relationship between the 
claimed disability and active service.  As the preponderance 
of the evidence is against the veteran's service connection 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

II.  Entitlement to Service Connection for Left Wrist 
Disability

The veteran asserts that she has a left wrist disability as a 
result of an in-service injury.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

Service medical records show that the veteran fell and 
injured her left wrist in October 1999.  An assessment of 
left wrist sprain was listed in an October 1999 service 
treatment note.  It was further indicated that the veteran 
had no deformity, edema, or discoloration but complained of 
diffuse tenderness across her left wrist as well as decreased 
range of motion secondary to pain.  X-ray results were 
negative for a left wrist fracture.  However, current medical 
evidence of record is void of any complaint, treatment, or 
diagnosis of left wrist disability.  A May 2003 VA joints 
examination report only listed left wrist range of motion 
test results as extension - 70 degrees, flexion - 80 degrees, 
radial deviation - 20 degrees, and ulnar deviation - 44 
degrees.    

The Board has considered the veteran's written statements 
submitted in support of her contention that she has a left 
wrist disability as a result of her active military service.  
The veteran's statements do not constitute competent evidence 
of a diagnosis of the claimed left wrist disability, nor do 
they establish a nexus between the claimed left wrist 
disability and her military service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, a claim for entitlement to service 
connection for a left wrist disability is not warranted.  In 
this case, there is no current objective medical evidence of 
a left wrist disability for which compensation may be 
established.  In addition, none of the competent medical 
evidence of record indicates that the veteran's claimed left 
wrist disability is related to an injury during her period of 
active service.  As the Board finds that the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for right sided numbness is 
denied.

Entitlement to service connection for a left wrist disability 
is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2006).

The veteran asserts that she has a right wrist disability as 
a result of an in-service injury.  Service medical records 
show that the veteran injured her right wrist in April 2000.  
An assessment of right wrist sprain was listed in a May 2000 
service treatment note.  It was further indicated that the 
veteran had no deformity or edema but had tenderness to 
palpation of the right snuffbox, slight stiffness of the 
right wrist, and pain during range of motion.  X-ray results 
were negative for a right wrist fracture.  Thereafter, in a 
May 2003 VA joints examination report, the examiner listed a 
diagnosis of right wrist sprain, service-connected, no 
fracture and recommended a right wrist X-ray.  Right wrist 
range of motion test results were noted as extension - 60 
degrees, flexion - 80 degrees, radial deviation - 16 degrees, 
and ulnar deviation - 30 degrees.    

The veteran should be afforded another VA joints examination 
to clarify whether she suffers from any current residuals of 
a claimed right wrist disability and whether any such right 
wrist injury residuals were incurred in or aggravated by 
active service.  The appellant is hereby notified that it is 
her responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. § 3.655 (2006); see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran to identify 
any additional VA and non-VA health care 
providers that have treated her for the 
claimed right wrist disability during the 
period from September 2001 to the present. 
Obtain records from each health care 
provider the veteran identifies.

2.  Schedule the veteran for a VA 
examination to show the nature and 
etiology of her claimed right wrist 
disability.  For any diagnosis made, the 
examiner should indicate whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) that 
the diagnosed disability is related to the 
veteran's right wrist injury during active 
service, or is otherwise related to active 
service.  Any necessary related studies, 
including range of motion tests and X-
rays, should be performed.  A complete 
rationale for all opinions should be 
expressed.  Send the claims folder to the 
examiner for review.

3.  Readjudicate the issue of entitlement 
to service connection for a right wrist 
disability.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


